DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 March 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 11 & 15 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 fails to further limit the subject matter of the claim upon which it depends.  Claim 11 recites “wherein the pseudo-capacitive materials that comprise a transition metal” which is already present in claim 1 which recites “with pseudo-capacitive materials that comprises one or more transition metal compounds”.  

Claim 15 fails to further limit the subject matter of the claim upon which it depends, and actually attempts to broaden the scope of the claim from which it depends.  Claim 1 requires “wherein the carbonaceous matrix is based on graphene”; however, claim 15 recites “wherein the carbonaceous matrix comprises one form selected from the group consisting of graphene, activated carbon, carbon fibres, rayon, viscose, carbon nanotubes, carbon aerogel, carbon fabric, cloth, and tape”, thus broadening the possible materials of the carbonaceous matrix.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-13, & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xing (US 2017/0084401).
In regards to claim 1, 11, & 15, Xing ‘401 discloses
A device comprising 
current collector elements ([0146-0147]), wherein each current collector element comprises metallic components having at least one surface covered with a composite material ([0146-0147]), 
wherein the composite material comprises a carbonaceous matrix ([0013] & [0022-0024]) and a polymeric binder able to sustain temperatures up to 200 °C without detrimental degradation ([0148] – e.g. PVDF);
wherein the carbonaceous matrix is based on graphene ([0130], [0146-0147], & [0150-0151]) and is modified or doped with pseudo-capacitive materials that comprises one or more transition metal compounds ([0013-0016] & [0022-0024]);
wherein the carbonaceous matrix is in contact with a non-aqueous electrolyte composition that comprises cations and anions in a  liquid medium selected from high boiling temperature solvents and ionic liquids ([0034-0035], [0135-0136] – e.g. propylene carbonate); and 
wherein the solvents do not undergo a change to a gaseous state at a normal atmospheric pressure and at a temperature of at least 150 °C ([0135-0136] – e.g. propylene carbonate).

In regards to claim 3, Xing ‘401 discloses
The device of claim 1, wherein the non-aqueous electrolyte composition comprises one or more salts selected from the group consisting of organic salts and inorganic salts ([0135-0136]).  

In regards to claim 4, Xing ‘401 discloses
The device of claim 1 wherein the non-aqueous electrolyte composition comprises at least one quaternary ammonium salt ([0135-0136]).  

In regards to claim 5, Xing ‘401 discloses
The device of claim 1, wherein the non-aqueous electrolyte composition comprises at least one cation selected from the group consisting of tetrabutylammonium, 1-ethyl 3-methylimidazolium, 1-butyl-3 methylimidazolium, 1-(3-cyanopropyl)-3-methylimidazolium, 1,2-dimethyl-3- propylimidazolium, 1,3-bis(3-cyanopropyl)imidazolium, 1,3-diethoxyimidazolium, 1-butyl-1-methylpiperidinium, 1-butyl-2,3-dimethylimidazolium, 1-butyl-4- methylpyridinium, 1-butylpyridinium, 1-decyl-3-methylimidazolium, and 3- methyl-1-propylpyridinium ([0136]).  

In regards to claim 6, Xing ‘401 discloses
The device of claim 1, wherein the non-aqueous electrolyte composition comprises at least one anion selected from the group consisting of ethylsulfate, methylsulfate, thiocyanate, acetate, chloride, methanesulfonate, tetrachloraluminate, tetrafluoroborate, hexafluorophosphate, trifluoromethanesulfonate, bis (pentafluoroethanesulfonate)imide, trifluoro(trifluoromethyl)borate, bis(trifluoromethanesulfonate)imide, tris(trifluoromethane 3 sulfonate)methide, and dicyanamide ([0135]).  

In regards to claim 7, Xing ‘401 discloses
The device of claim 1, wherein the non-aqueous electrolyte composition comprises at least one of the following: glycerin, ethylene glycol, diethylene glycol, diethylene glycol dimethyl ether (diglyme), propylene carbonate, hexamethylphosphoramide (HMPA), N-methyl-2- pyrrolidinone (NMP), dimethyl sulfoxide (DMSO), dimethyl formamide (DMF), and hexamethylphosphorous triamide (HMPT) ([0135]).  

In regards to claim 8, Xing ‘401 discloses
The device of claim 1, wherein the carbonaceous matrix is modified or doped with pseudo-capacitive materials by a method selected from the group consisting of electrodeposition, chemical vapour deposition (CVD), sputtering, and atomic layer deposition ([0022] & [0024]).  

In regards to claim 9, Xing ‘401 discloses
The device of claim 1, wherein the carbonaceous matrix is modified or doped with a metal chalcogenide ([0013-0016] & [0024]).  

In regards to claim 10, Xing ‘401 discloses
The device of claim 9, wherein the carbonaceous matrix is modified or doped with a metal oxide ([0013-0016] & [0024]).  

In regards to claim 12, Xing ‘401 discloses
The device of claim 11 wherein the pseudo-capacitive materials comprise at least one transition metal dichalcogenide, and at least one transition metal oxide ([0013-0016] & [0024]).  

In regards to claim 13, Xing ‘401 discloses
The device of claim 12, wherein the pseudo-capacitive materials further comprise at least one component material selected from the group consisting of MoS2, MoSe2, WS2, WSe2, TeS2, TeSe2, TiS2, TaS2, ZrS2, Bi2S3, Bi2Se3, Bi2Te3, oSe2, TaSe2, NbSe2, MoTe2, NiTe2, BiTe2, GeS2, GeSe2, GeTe Zn2, ZnSe, EuSe, Ag2S, Ag2Se, Ag2Te, FeS2, Fe7S8, Fe3S4, FeSe2, Fe3Se4, β-FeSex, In2S3, SnS, SnS2, SnSe, SnTe, CuS, Cu2S, Cu2-xSe, Sb2S3, Sb2Te3, MnS, MnSe, CoS2, CoS3, CoTe, NiS, NiSe, NiTe, and VS2, and combinations thereof ([0013-0016] & [0024]).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing ‘401  in view of CN104658764A hereafter referred to as Lu.
In regards to claim 16,
Xing ‘401 discloses wherein the carbonaceous matrix comprises a graphene ([0130], [0146-0147], & [0150-0151]), and the pseudo- capacitive materials comprise molybdenum disulphide ([0016] & [0024]).  Xing ‘401 fails to explicitly disclose wherein the carbonaceous matrix comprises a graphene aerogel.  

Lu disclose wherein the carbonaceous matrix comprises a graphene aerogel, and the pseudo- capacitive materials comprise molybdenum disulphide ([0005]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a graphene aerogel as taught by Lu as the carbonaceous matrix of Xing ‘401 in conjunction with molybdenum disulphide to obtain an electrode with excellent electrochemical properties.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing ‘401 in view of Goto et al. (US 2017/0250383).
In regards to claim 17,
Xing ‘401 discloses configured as a supercapacitor ([0010]), and having a separator positioned between the current collector elements so that the positive, and negative electrodes are separated ([0021]).   Xing ‘401 fails to explicitly disclose comprising a plurality of current collector elements serving as positive electrodes and negative electrodes, with electrical conductor elements for connecting the plurality of current collector elements to an external electrical circuit, the plurality of current collector elements each being in contact with the non-aqueous electrolyte composition confined within the device.  

Goto ‘383 disclose configured as a supercapacitor ([0082]) and comprising a plurality of current collector elements serving as positive electrodes (503 – fig. 8; [0113]) and negative electrodes (506 – fig. 8; [0113]), with electrical conductor elements  (510 & 511 – fig. 8; [0108]) for connecting the plurality of current collector elements to an external electrical circuit, the plurality of current collector elements each being in contact with the electrolyte composition (508 – fig. 8; [0114]) confined within the device, and having a separator (507 – fig. 8; [0114]) positioned between the current collector elements so that the positive, and negative electrodes are separated (fig. 8).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to stack a plurality of the electrode components of Xing ‘401 as taught by Goto ‘383 to obtain a capacitor with a larger capacity.  Furthermore, it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In regards to claim 18,
Xing ‘401 further discloses wherein the separator comprises a thermally stable polymer, or a ceramic, or a glass, and the separator is porous ([0092] & [0133]).  

In regards to claim 19,
Xing ‘401 fails to explicitly disclose wherein the device is configured as a multilayer structure, filled with electrolyte and sealed with a polymer or resin that may be assembled into a coin cell or a pouch cell.  

Goto ‘383 disclose wherein the device is configured as a multilayer structure, filled with electrolyte and sealed with a polymer or resin that may be assembled into a coin cell or a pouch cell (fig. 8, [0112-0116]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the housing of Xing ‘401 as taught by Goto ‘383 to obtain a device with improved moisture protection even after multiple bends.

In regards to claim 20,
Xing ‘401 fails to explicitly disclose wherein the device is sealed using a photo- curable resin.  

Goto ‘383 disclose wherein the device is sealed using a photo- curable resin ([0111]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the housing of Xing ‘401 as taught by Goto ‘383 to obtain a device with improved moisture protection even after multiple bends.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848